DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
It is hereby noted that this application was inherited from another Examiner

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 (henceforth, “Response”) has been entered.

Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 21 recites a limitation not found in claim 1 and vice versa.  The subject matter common to both claims 1 and 21 is not deemed to be a special technical feature, for WO 2014/077328 A1 (referenced below using its counterpart English-language publication U.S. 2016/0288460 A1, “Nakayama”), in particular its second configuration as exemplified by Figs. 7 and 8 thereof, in view of common knowledge at the time of effective filing concerning wedged interlayers (in particular those used for HUD purposes, such as those disclosed in either U.S. 2015/0251377 A1 or U.S. 2017/0072663 A1) would render obvious subject matter common to both claims 1 and 21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second ¶:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-10, 12, 13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second ¶, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the three following issues of indefiniteness.  First, the claim requires the second region to be positioned only between 0Z to 0.5 Z, wherein the one end is located at 0Z, and wherein the (thicker) other end is located at Z; in other words, the second region should be proximal to the one end and does not extend beyond 0.5 Z.  This is problematic, because in one section of the specification, the second region (viz. region with less wt% heat shielding compound) is described as existing at the other end (viz. toward Z); see e.g. inst. app. spec. ¶ 0059-0061 and Fig. 1.  However, in the same general section of the specification, the second region is described as located only between 0Z and 0.5Z; e.g. id. ¶ 0062.  In view of the self-contradictory nature of the specification, it is not exactly clear if Applicant wishes to claim.
Next, the claim recites “the distance between the one end and the other end”.  While “the distance” would not be per se indefinite in the context wherein the maximal separation between the two ends is largely invariant across a longitudinal direction of the interlayer film, this is not necessarily the case (e.g. distance between respective midpoints of the one end and the other end may exceed a corresponding distance elsewhere), which means “the distance” lacks antecedent basis.
Finally, the sixth clause of the claim introduces a colored band area/ region for both the respective interlayer film as a whole and for the respective surface layer, and it is not clear what is the relationship between a colored band area/ region of an interlayer and that of a corresponding surface layer of said interlayer.  For claim interpretation, colored band area/ region of a surface layer can be the same colored band area/ region of a corresponding interlayer that contains said surface layer.
Due to at least the self-conflicting nature of the indefiniteness issue mentioned in ¶ 6 above, no attempt is made to reject the pending claims using prior art.
As claims 2, 4, 6-10, 12, 13, and 16-20 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issues in claim 1, claims 2, 4, 6-10, 12, 13, and 16-20 are also held to be rejected.

Objection to the Specification
In view of the discussion of ¶ 6 above, the specification is objected to, for the indefinite claim language also appears in the specification.  

Claim Objection
Claim 1 is objected to, for it could be clarified by reciting the following:
An interlayer film for laminated glass, the interlayer film containing a polyvinyl acetal resin and a heat shielding compound and having one end and the other end being at the opposite side of the one end, and the other end having a thickness thicker than the one end
Appropriate correction is required.

Allowable Subject Matter
Assuming Applicant wishes to recite the second region is located only between 0.5Z and Z (viz. as shown in, inter alia, Fig. 1 and ¶ 0060 of the instant application), claim 2 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in ¶ 6-8 of this Office action and to include all of the limitations of the base claim and any intervening claims.
Assuming Applicant wishes to recite the second region is located only between 0.5Z and Z (viz. as shown in, inter alia, Fig. 1 and ¶ 0060 of the instant application), claim 9 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in ¶ 6-8 of this Office action and to include all of the limitations of the base claim and any intervening claims.  The aforementioned WO 2014/077328 A1 discloses that the high transmission region taught therein (mapping onto the claimed second region) may nonetheless contain a small amount of titanium oxide particles, which are known to reflect infrared radiation.  When combined with references directed to wedged interlayer materials (e.g. either of the references mentioned in ¶ 2 above), such a combination would read on a hypothetical claim 1 free of indefiniteness issues.  However, WO 2014/077328 A1 does not specify different contents of doped metal oxide infrared shielding particles in the two different regions; therefore, a prior art combination that relies on WO 2014/077328 A1 cannot read on the hypothetical claim mentioned in the first sentence of this paragraph.
Assuming Applicant wishes to recite the second region is located only between 0.5Z and Z (viz. as shown in, inter alia, Fig. 1 and ¶ 0060 of the instant application), claim 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in ¶ 6-8 of this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to all prior art rejections relying upon at least the previously cited reference Masaki (pg. 8 ¶ 4+ of Response) have been fully considered.  While not all of the points raised by Applicant is deemed persuasive, upon review of the rejection, at least the portion of the rejection on pg. 4 ¶ 2+ of the previous Final Office Action (“FOA”) is not deemed proper, because the reference is otherwise silent re: minimization of transmission differences, and therefore the reference per se cannot be said to have fairly suggested optimization, which means that the reference per se cannot properly render obvious the claimed range of difference in visible light transmittance.  As such, all rejections relying upon at least Masaki have been withdrawn.

Concluding Remarks
Although the Applicant is considered to contain allowable subject matter, due to various issues of indefiniteness and formal issues, Applicant’s Representative is encouraged to contact Examiner before filing a response adopting any of the indicated allowable subject matter indicated in ¶ 13-15 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781